After Remand from the Alabama Supreme Court and On Rehearing Ex Mero Motu

PITTMAN, Judge.
This court’s opinion of February 25, 2011, is withdrawn, and the following is substituted therefor.
The prior judgment of this court has been reversed and the cause remanded. Ex parte Alabama Dep’t of Revenue, 69 So.3d 144 (Ala.2010) (opinion modified on denial of rehearing on September 17, 2010). On remand to this court, and in compliance with Ex parte Alabama Department of Revenue, we now affirm the judgment of the Montgomery Circuit Court reversing the decision of the administrative law judge and upholding the Department of Revenue’s final assessments.
ON REHEARING EX MERO MOTU: OPINION OF FEBRUARY 25, 2011, WITHDRAWN; OPINION SUBSTITUTED; AFFIRMED.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.